IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                           NO. WR-91,733-01



                      EX PARTE CHRISTOPHER LEE BROOKS, Applicant



                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1445294-A IN THE 351ST DISTRICT COURT
                                FROM HARRIS COUNTY



        Per curiam.

                                               OR D ER

        Applicant was convicted of possession of a controlled substance, 1 to 4 grams, and sentenced to

8 years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX. CODE CRIM . PROC. art. 11.07.

        Applicant contends that he is being denied due process because he is being held pursuant to a

parole revocation warrant, which is preventing him from bonding out on a new charge, but no parole

revocation proceedings have been initiated. He states that the Board of Pardons and Paroles refuses to

hold a revocation hearing until his new charge is resolved. Applicant has alleged facts that, if true, might
                                                                                                            2

entitle him to relief. TEX. GOV'T CODE, § 508.2811; Ex parte Cordova, 235 S.W.3d 735, 736 (Tex.

Crim. App. 2007). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX. CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person with

knowledge of relevant facts. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel to

represent him at the hearing. See TEX. CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained,

the trial court shall immediately notify this Court of counsel’s name.

        The response shall state whether Applicant is being held pursuant to a parole revocation warrant,

and if so, the date upon which that warrant was executed. The response shall state whether Applicant has

been advised of his rights in the revocation process, whether he has requested or waived a preliminary

hearing and whether he has been afforded a preliminary hearing. If Applicant is also being held on new

charges, the response shall state whether Applicant has been indicted on those charges, and if so, when

the indictment was returned.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant is

receiving due process in the parole revocation proceedings. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from the date

of this order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,
                                                                                                        3

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions. See

TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.




Filed: October 21, 2020
Do not publish